

115 HR 3983 IH: To direct the Secretary of the Interior to remove the statue to the memory and in honor of Albert Pike erected near Judiciary Square in the District of Columbia, and for other purposes.
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3983IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to remove the statue to the memory and in honor of Albert
			 Pike erected near Judiciary Square in the District of Columbia, and for
			 other purposes.
	
		1.Removal of Statue of Albert Pike
 (a)FindingsCongress finds as follows: (1)The Supreme Council of the Inspectors-General of the Thirty-Third Degree of the Ancient and Accepted Scottish Rite of Freemasonry for the Southern Jurisdiction of the United States of America supports the removal of the statue to the memory of Albert Pike erected near Judiciary Square in the District of Columbia due to its divisive nature.
 (2)The Mayor of the District of Columbia and the Council of the District of Columbia support the removal of the Albert Pike statue from its current location.
 (b)RemovalAfter non-Federal funds are made available for this purpose, the Secretary of the Interior shall remove the statue to the memory and in honor of Albert Pike erected near Judiciary Square in the District of Columbia under the Joint Resolution Granting permission for the erection of a monument or statue in Washington City, District of Columbia, in honor of the late Albert Pike., approved April 9, 1898 (30 Stat. 737).
 (c)No use of Federal fundsNo Federal funds may be used to carry out this Act. 